


EXHIBIT 10.2






IQINVISION, INC. VOTING AND LOCK-UP AGREEMENT
This IQinVision, INC. VOTING AND LOCK-UP AGREEMENT (this “Agreement”), dated as
of March 28, 2014, is by and between Vicon Industries, Inc., a New York
corporation (the “Company”), and each of the undersigned shareholders (each, a
“Shareholder,” and, collectively, the “Shareholders”) of IQinVision, Inc., a
California corporation (“IQinVision”), identified on the signature page hereto.
A.    The Company, IQinVision and VI Merger Sub, Inc., a California corporation
and direct, wholly owned subsidiary of the Company (“Merger Sub”) are entering
into an Agreement and Plan of Merger and Reorganization (as amended from time to
time, the “Merger Agreement”), dated as of the date hereof, pursuant to which
Merger Sub will merge with and into IQinVision (the “Merger”), after which time
IQinVision will be a direct, wholly owned subsidiary of the Company;
B.    As of the date hereof, each Shareholder is the Beneficial Owner (as
defined below) of, and has the sole right to vote and dispose of, that number of
each class of the issued and outstanding capital stock of IQinVision (the
“IQinVision Shares”) set forth opposite such Shareholder’s name on Schedule A
hereto; and
C.    Concurrently with the entry by the Company, IQinVision and Merger Sub into
the Merger Agreement, and as a condition and inducement to the willingness of
the Company to enter into the Merger Agreement and incur the obligations set
forth therein, the Company has required that the Shareholders enter into this
Agreement.
Accordingly, and in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:
ARTICLE I





Definitions
Capitalized terms used but not defined in this Agreement are used in this
Agreement with the meanings given to such terms in the Merger Agreement. In
addition, for purposes of this Agreement:
“Affiliate” means, with respect to any specified Person, a Person who, at the
time of determination, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified Person. For purposes of this Agreement, with respect to a
Shareholder, “Affiliate” does not include IQinVision and the Persons that
directly, or indirectly through one or more intermediaries, are controlled by
IQinVision. For the avoidance of doubt, no officer or director of IQinVision
will be deemed an Affiliate of another officer or director of IQinVision by
virtue of his or her status as an officer or director of IQinVision.
“Beneficially Owned” or “Beneficial Ownership” with respect to any securities
means having beneficial ownership of such securities (as determined pursuant to
Rule 13d-3 under the Exchange Act, disregarding the phrase “within 60 days” in
paragraph (d)(1)(i) thereof), including pursuant to any agreement, arrangement
or understanding, whether or not in writing. Without duplicative counting of the
same securities, securities Beneficially Owned by a Person include securities
Beneficially Owned by (i) all Affiliates of such Person, and (ii) all other
Persons with whom such Person would constitute a “group” within the meaning of
Section 13(d) of the Exchange Act and the rules promulgated thereunder.
“Beneficial Owner” with respect to any securities means a Person that has
Beneficial Ownership of such securities.
“Subject Shares” means, with respect to a Shareholder, without duplication,
(i) the IQinVision Shares owned by such Shareholder on the date hereof as
described on Schedule A, (ii) any additional shares of IQinVision acquired




--------------------------------------------------------------------------------




by such Shareholder, over which such Shareholder acquires Beneficial Ownership
from and after the date hereof, whether pursuant to existing stock option
agreements, warrants or otherwise, and (iii) any shares into which the
IQinVision Shares may be converted, exchanged or reclassified. Without limiting
the other provisions of this Agreement, in the event that IQinVision changes the
number of IQinVision Shares issued and outstanding prior to the Termination Date
(as defined in Article VI) as a result of a reclassification, stock split
(including a reverse stock split), stock dividend or distribution, combination,
recapitalization, subdivision, or other similar transaction, the number of
Subject Shares subject to this Agreement will be equitably adjusted to reflect
such change.
“Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition of such security or the
Beneficial Ownership thereof, and each option, agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing. As a
verb, “Transfer” has a correlative meaning.


ARTICLE II





Covenants of Shareholders
1.Irrevocable Proxy. Concurrently with the execution of this Agreement, each
Shareholder agrees to deliver to the Company a proxy in the form attached hereto
as Exhibit A (the “Proxy”), which will be irrevocable to the extent provided in
Section 705 of the General Corporation Law of the State of California with
respect to the Subject Shares referred to therein.
2.Agreement to Vote.
(a)At each and every meeting of the shareholders of IQinVision held prior to the
Termination Date, however called, and at every adjournment or postponement
thereof prior to the Termination Date, or in connection with each and every
written consent of, or any other action by, the shareholders of IQinVision given
or solicited prior to the Termination Date, each Shareholder will vote, or
provide a consent with respect to, all of the Subject Shares entitled to vote or
to consent thereon (i) in favor of the Merger, the Merger Agreement, and any
actions required in furtherance thereof, (ii) the amendment of the Articles of
Incorporation of IQinVision to permit the conversion of each series of Target
Preferred Stock upon the election of the holders of a majority of the
outstanding shares of such series, (iii) the conversion of the shares of Target
Preferred Stock into Target Common Stock at the applicable conversion price in
accordance with the Articles of Incorporation of IQinVision, and (iii) against
any proposal or transaction involving IQinVision, the effect of which proposal
or transaction is to delay, impair, prevent or nullify the Merger or the
transactions contemplated by the Merger Agreement, and against any other action
or agreement that would result in a breach in any material respect of any
covenant, representation or warranty or any other obligation or agreement of
IQinVision or its shareholders under the Merger Agreement.
(b)No Shareholder will enter into any agreement with any Person (other than the
Company) prior to the Termination Date (with respect to periods prior to or
after the Termination Date) directly or indirectly to vote, grant any proxy or
give instructions with respect to the voting of, the Subject Shares in respect
of the matters described in Section 2.2(a) hereof, or the effect of which would
be inconsistent with or violate any provision contained in this Section 2.2. Any
vote or consent (or withholding of consent) by any Shareholder that is not in
accordance with this Section 2.2 will be considered null and void, and the
provisions of the Proxy will be deemed to take immediate effect.
3.Revocation of Proxies. Each Shareholder hereby represents and warrants that
any proxies heretofore given in respect of the Subject Shares with respect to
the matters described in Section 2.2(a) hereof are not irrevocable, and such
Shareholder hereby revokes any and all prior proxies with respect to such
Subject Shares as they relate to such matters. Prior to the Termination Date,
such Shareholder will not directly or indirectly grant any proxies or powers of
attorney with respect to the matters set forth in Section 2.2(a) hereof (other
than to the Company), deposit any of the Subject Shares or enter into a voting
agreement (other than this Agreement) with respect to any of the Subject Shares
relating to any matter described in Section 2.2(a).
4.No Transfer of Subject Shares; Publicity. Each Shareholder agrees that:
(a)It (i) will not Transfer or agree to Transfer any of the Subject Shares or,
with respect to any matter described in Section 2.2(a), grant any proxy or
power-of-attorney with respect to any of the Subject Shares, (ii) will take all
action reasonably necessary to prevent creditors in respect of any pledge of the
Subject Shares from exercising their rights under such pledge, and (iii) will
not take any action that would make in a material respect any




--------------------------------------------------------------------------------




of its representations or warranties contained herein untrue or incorrect or
would have the effect of preventing or disabling such Shareholder from
performing any of its material obligations hereunder; provided, however, that
Shareholder may (x) Transfer shares to Affiliates or charitable organizations,
(y) if Shareholder is an individual, Transfer the Subject Shares to any member
of Shareholder’s immediate family, or to a trust for the benefit of Shareholder
or any member of Shareholder’s immediate family for estate planning purposes or
for the purposes of personal tax planning, and (z) Transfer Subject Shares upon
the death of Shareholder (any such transferee permitted under clause (x), (y)
and (z), a “Permitted Transferee”); provided, further, that any such Transfer
shall be permitted only if, as a precondition to such Transfer, the Permitted
Transferee agrees in writing to be bound by all of the terms of this Agreement.
(b)Unless required by applicable Law or permitted by the Merger Agreement, such
Shareholder will not, and will not authorize or direct any of its Affiliates or
Representatives to, make any press release or public announcement with respect
to this Agreement or the Merger Agreement or the transactions contemplated
hereby or thereby, without the prior written consent of the Company in each
instance.


ARTICLE III



Representations, Warranties and
Additional Covenants of Shareholders
Each Shareholder represents, warrants and covenants to the Company that:
1.Ownership. Such Shareholder is the sole Beneficial Owner and the record and
legal owner of the Subject Shares identified opposite such Shareholder’s name on
Schedule A and such shares constitute all of the capital stock of IQinVision
Beneficially Owned by such Shareholder. Such Shareholder has good and valid
title to all of the Subject Shares, free and clear of all Liens, claims,
options, proxies, voting agreements and security interests and has the sole
right to such Subject Shares and there are no restrictions on rights of
disposition or other Liens pertaining to such Subject Shares. None of the
Subject Shares is subject to any voting trust or other contract with respect to
the voting thereof, and no proxy, power of attorney or other authorization has
been granted with respect to any of such Subject Shares, except, with respect to
a Shareholder that is a partnership, limited partnership, a limited liability
company or similar entity, under the partnership agreement, limited partnership
agreement, operating agreement or other governing document governing Shareholder
and applicable Law (a “Partnership Agreement”), the terms of which Partnership
Agreement do not conflict with the terms hereof or the obligations of such
Shareholder.
2.Authority and Non-Contravention.
(a)Such Shareholder has all necessary power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by such Shareholder and the consummation by such Shareholder of the transactions
contemplated hereby have been duly and validly authorized by all necessary
action on the part of such Shareholder, and no other proceedings on the part of
such Shareholder are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.
(b)Assuming due authorization, execution and delivery of this Agreement by the
Company, this Agreement has been duly and validly executed and delivered by such
Shareholder and constitutes the legal, valid and binding obligation of such
Shareholder, enforceable against such Shareholder in accordance with its terms
except (i) to the extent limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
(c)Such Shareholder is not nor will it be required to make any filing with or
give any notice to, or to obtain any consent from, any Person in connection with
the execution, delivery or performance of this Agreement or obtain any permit or
approval from any Regulatory Authority for any of the transactions contemplated
hereby.
(d)Neither the execution and delivery of this Agreement by such Shareholder nor
the consummation of the transactions contemplated hereby will directly or
indirectly (whether with notice or lapse of time or both) (i) conflict with,
result in any violation of or constitute a default by such Shareholder under any
mortgage, bond, indenture, agreement, instrument or obligation to which such
Shareholder is a party or by which it or any of the Subject Shares are bound, or
violate any permit of any Regulatory Authority, or, to such Shareholder’s
knowledge, any applicable Law to which such Shareholder, or any of the Subject
Shares, may be subject, or (ii) result in the imposition or creation of any Lien
upon or with respect to any of the Subject Shares; except, in each case, for
conflicts,




--------------------------------------------------------------------------------




violations, defaults or Liens that would not individually or in the aggregate be
reasonably expected to prevent or materially impair or delay the performance by
such Shareholder of its obligations hereunder.
(e)Such Shareholder has sole voting power and sole power to issue instructions
with respect to the matters set forth in Article II hereof and sole power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of the Subject Shares, with no limitations, qualifications or
restrictions on such rights.
3.Total Shares. Except as set forth on Schedule A, no Shareholder is the
Beneficial Owner of, and does not have (whether currently, upon lapse of time,
following the satisfaction of any conditions, upon the occurrence of any event
or any combination of the foregoing) any right to acquire, any IQinVision Shares
or any securities convertible into or exchangeable or exercisable for IQinVision
Shares. No Shareholder has any other interest in or voting rights with respect
to any IQinVision Shares or any securities convertible into or exchangeable or
exercisable for IQinVision Shares.
4.Reliance. Each Shareholder understands and acknowledges that the Company is
entering into the Merger Agreement in reliance upon Shareholders’ execution,
delivery and performance of this Agreement.
5.Marital Status. Each married Shareholder shall cause his or her spouse to
execute and deliver to the Company a Spousal Consent in the form of that
attached hereto, and should any other Shareholder hereafter become married, such
Shareholder shall promptly cause his or her spouse to execute and deliver to the
Company a Spousal Consent in such form.


ARTICLE IV



Representations, Warranties and Covenants of the Company
The Company represents, warrants and covenants to Shareholders that:
(a)The Company has all necessary corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery by the Company of this Agreement and the consummation by the
Company of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of the Company and no other
corporate proceedings on the part of the Company are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.
(b)Assuming due authorization, execution and delivery of this Agreement by the
Shareholders, this Agreement has been duly and validly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
(i) to the extent limited by applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.


ARTICLE V



Dissenters’ Rights
1.Shareholder agrees not to exercise any rights of appraisal or any dissenters’
rights that Shareholder may have (whether under applicable Law or otherwise) or
could potentially have or acquire in connection with the Merger.


ARTICLE VI



Term and Termination
1.This Agreement will become effective upon its execution by the Shareholders
and the Company. This Agreement will terminate upon the earliest of (a) the
Effective Time, (b) the termination of the Merger Agreement, or (c) written
notice by the Company to the Shareholders of the termination of this Agreement
(the date of the earliest of the events described in clauses (a), (b), and (c),
the “Termination Date”). Notwithstanding the foregoing, Article VII of this
Agreement shall survive any termination hereof.


ARTICLE VII



General Provisions
1.Action in Shareholder Capacity Only. Each Shareholder is entering into this
Agreement solely in such Shareholder’s capacity as a record holder and
beneficial owner, as applicable, of the Subject Shares and not in such
Shareholder’s capacity as a director or officer of IQinVision. Notwithstanding
any asserted conflict, nothing




--------------------------------------------------------------------------------




herein will limit or affect any Shareholder’s ability to act as an officer or
director of IQinVision, or to make any presentations to the IQinVision Board of
Directors or take any other action that he or she determines to be necessary or
appropriate in his or her discretion, without regard to this Agreement or any
conflict of interest.
2.No Ownership Interest. Nothing contained in this Agreement will be deemed to
vest in the Company or any of its Affiliates any direct or indirect ownership or
incidents of ownership of or with respect to the Subject Shares. All rights,
ownership and economic benefits of and relating to the Subject Shares will
remain and belong to the Shareholders, and neither the Company nor any of its
Affiliates will have any authority to manage, direct, superintend, restrict,
regulate, govern or administer any of the policies or operations of IQinVision
or exercise any power or authority to direct any Shareholder in the voting of
any of the Subject Shares, except as otherwise expressly provided herein or in
the Merger Agreement.
3.Notices. All notices, consents, waivers and other communications under this
Agreement must be in writing (including facsimile or similar writing) and must
be given:


If to the Company, to:
Vicon Industries, Inc.
131 Heartland Blvd.
Edgewood, New York 11717
Attention: Chairman


with a copy (which will not constitute notice) to:
Fox Rothschild LLP
100 Park Avenue
New York, New York 10016
Facsimile Number: (212) 878-7951
Attention: Alison Newman


If to any Shareholder, to such Shareholder at its address set forth on
Schedule A,
or such other address or facsimile number as a party may hereafter specify for
the purpose by notice to the other parties hereto. Each notice, consent, waiver
or other communication under this Agreement will be effective only (a) if given
by facsimile, when the facsimile is transmitted to the facsimile number
specified in this Section and the appropriate facsimile confirmation is received
or (b) if given by overnight courier or personal delivery when delivered at the
address specified in this Section.
4.Further Actions. Upon the reasonable request of any party to this Agreement,
the other party will (a) furnish to the requesting party any additional
information, (b) execute and deliver, at their own expense, any other documents
and (c) take any other actions as the requesting party may reasonably require to
more effectively carry out the intent of this Agreement. Each Shareholder hereby
agrees that the Company and IQinVision may publish and disclose in the
Registration Statement and Proxy Statement (including all documents and
schedules filed with the SEC) such Shareholder’s identity and ownership of
Subject Shares and the nature of such Shareholder’s commitments, arrangements,
and understandings under this Agreement and may further file this Agreement as
an exhibit to the Registration Statement or in any other filing made by the
Company and/or IQinVision with the SEC relating to the Merger Agreement or the
transactions contemplated thereby. Each Shareholder agrees to notify the Company
promptly of any additional shares of capital stock of IQinVision of which such
Shareholder becomes the record or beneficial owner after the date of this
Agreement.
5.Entire Agreement and Modification. This Agreement, the Proxy and any other
documents delivered by the parties in connection herewith constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral,
between the parties with respect to its subject matter and constitute (along
with the documents delivered pursuant to this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended, supplemented
or otherwise modified except by a written document executed by the party against
whose interest the modification will operate. The parties will not enter into
any other agreement




--------------------------------------------------------------------------------




inconsistent with the terms and conditions of this Agreement and the Proxy, or
that addresses any of the subject matters addressed in this Agreement and the
Proxy.
6.Drafting and Representation. The parties agree that the terms and language of
this Agreement were the result of negotiations between the parties and, as a
result, there will be no presumption that any ambiguities in this Agreement will
be resolved against any party. Any controversy over construction of this
Agreement will be decided without regard to events of authorship or negotiation.
7.Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without affecting the
validity or enforceability of the remaining provisions hereof. Any such
prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. If any provision
of this Agreement is so broad as to be unenforceable, the provision will be
interpreted to be only so broad as is enforceable.
8.No Third-Party Rights. No Shareholder may assign any of its rights or delegate
any of its obligations under this Agreement without the prior written consent of
the Company. The Company may not assign any of its rights or delegate any of its
obligations under this Agreement with respect to any Shareholder without the
prior written consent of such Shareholder. This Agreement will apply to, be
binding in all respects upon, and inure to the benefit of each of the respective
successors, personal or legal representatives, heirs, distributes, devisees,
legatees, executors, administrators and permitted assigns of any Shareholder and
the successors and permitted assigns of the Company. Nothing expressed or
referred to in this Agreement will be construed to give any Person, other than
the parties to this Agreement, any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement
except such rights as may inure to a successor or permitted assignee under this
Section.
9.Enforcement of Agreement. Each Shareholder acknowledges and agrees that the
Company could be damaged irreparably if any of the provisions of this Agreement
are not performed in accordance with their specific terms and that any breach of
this Agreement by any Shareholder could not be adequately compensated by
monetary damages. Accordingly, each Shareholder agrees that, (a) it will waive,
in any action for specific performance, the defense of adequacy of a remedy at
law, and (b) in addition to any other right or remedy to which the Company may
be entitled, at law or in equity, the Company will be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.
10.Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither any failure nor any delay by a party in
exercising any right, power or privilege under this Agreement, the Proxy or any
of the documents referred to in this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable Law, (a) no claim or right arising
out of this Agreement, the Proxy or any of the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in a written document signed by the
other party, (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given, and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of that
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement, the Proxy or the
documents referred to in this Agreement.
11.Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto will be governed by,
construed under and enforced in accordance with the laws of the State of
California, without giving effect to principles of conflict or choice of laws.
12.Consent to Jurisdiction. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement, the Proxy or the transactions contemplated hereby or thereby
will be brought exclusively in the United States District Court for the Southern
District of New York or, if such court does not have jurisdiction over the
subject matter of such proceeding or if such jurisdiction is not available, in
the Courts of the State of New York, in New York, New York, and each of the
parties hereby consents to the exclusive jurisdiction of those courts (and of
the appropriate appellate courts therefrom) in any suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by applicable Law, any
objection which it may now or hereafter have to the laying of the venue of any
suit, action or proceeding in any of those courts or that any suit, action or
proceeding which is brought in any of those courts has been brought in an
inconvenient forum. Process in any suit, action or proceeding may be served on
any party anywhere in the world, whether within or without the jurisdiction of
any of the named courts. Without limiting the foregoing, each party agrees that
service of process on it by notice as




--------------------------------------------------------------------------------




provided in Section 7.3 will be deemed effective service of process. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
13.Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original, but all of which, taken
together, will constitute one and the same instrument. A facsimile or electronic
copy of a party’s signature printed by a receiving facsimile machine or printer
(including signatures in Adobe PDF or similar format) shall be deemed an
original signature for purposes hereof.
14.Expenses. Except as otherwise provided in this Agreement, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby will be paid by the party incurring such expenses.
15.Headings; Construction. The headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. In this Agreement (a) words denoting the
singular include the plural and vice versa, (b) “it” or “its” or words denoting
any gender include all genders and (c) the word “including” means “including
without limitation,” whether or not expressed.
[Signature page follows]




--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties hereto have caused this IQinVision Voting and
Lock-Up Agreement to be duly executed as of the day and year first above
written.
THE COMPANY:                VICON INDUSTRIES, INC.
By:     
Name:
Title:
SHAREHOLDERS:        


    


    


    










--------------------------------------------------------------------------------






SCHEDULE A
SHAREHOLDERS
NAME AND
ADDRESS OF SHAREHOLDERS
SHARES BENEFICIALLY OWNED
 
 
Target
Common Stock
Target
Preferred Stock
 
 
 
 
 











--------------------------------------------------------------------------------




EXHIBIT A
IRREVOCABLE PROXY
From and after the date hereof and until the Termination Date (as defined
below), on which date this proxy will terminate and be of no further force or
effect, the undersigned shareholder (“Shareholder”) of IQinVision, Inc., a
California corporation (“IQinVision”), hereby irrevocably (to the full extent
permitted by Section 705 of the General Corporation Law of the State of
California) grants to, and appoints, Vicon Industries, Inc., a New York
corporation (the “Company”), and any designee of the Company, and each of them
individually, as the sole and exclusive attorney and proxy of the undersigned,
with full power of substitution and re-substitution, to vote the Subject Shares
(as defined in the Voting Agreement (as defined below)) of the Shareholder, or
grant a consent or approval in respect of the Subject Shares of the Shareholder,
in a manner consistent with Section 2.2 of the Voting Agreement, if and only if
the Shareholder (i) fails to vote or (ii) attempts to vote (whether by proxy, in
person or by written consent) in a manner that is inconsistent with the terms of
Section 2.2(a) of the Voting Agreement. Upon the undersigned’s execution of this
Proxy, any and all prior proxies given by the undersigned with respect to any
Subject Shares relating to the voting rights expressly provided herein are
hereby revoked and the undersigned agrees not to grant any subsequent proxies
with respect to the Subject Shares relating to such voting rights at any time
prior to the Termination Date, on which date this proxy will terminate and be of
no further force or effect.
This Proxy is irrevocable, is coupled with an interest and is granted pursuant
to that certain IQinVision Voting and Lock-Up Agreement (as amended from time to
time, the “Voting Agreement”) of even date herewith, by and among the Company
and Shareholder, and is granted in consideration of the Company entering into
the Merger Agreement (as defined in the Voting Agreement). As used herein, the
term “Termination Date,” and all capitalized terms used herein and not otherwise
defined, will have the meanings set forth in the Voting Agreement. The
Shareholder agrees that this proxy will be irrevocable until the Termination
Date, on which date this proxy will terminate and be of no further force or
effect, and is coupled with an interest sufficient at law to support an
irrevocable proxy and given to the Company as an inducement to enter into the
Merger Agreement and, to the extent permitted under applicable law, will be
valid and binding on any Person to whom Shareholder may transfer any of his, her
or its Subject Shares in breach of the Voting Agreement. The Shareholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof.
The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Termination Date, on
which date this proxy will terminate and be of no further force or effect, to
act as the undersigned’s attorney and proxy to vote the Subject Shares, and to
exercise all voting and other rights of the undersigned with respect to the
Subject Shares at every annual, special or adjourned meeting of the shareholders
of the Company and in every written consent in lieu of such meeting in a manner
consistent with Section 2.2 of the Voting Agreement.




--------------------------------------------------------------------------------




This Proxy will be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of Shareholder (including any transferee
of any of the Subject Shares), and all authority herein conferred or agreed to
be conferred will survive the death or incapacity of the Shareholder.
If any provision of this Proxy or any part of any such provision is held under
any circumstances to be invalid or unenforceable in any jurisdiction, then
(a) such provision or part thereof will, with respect to such circumstances and
in such jurisdiction, be deemed amended to conform to applicable laws so as to
be valid and enforceable to the fullest possible extent, (b) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction will not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction, and (c) the invalidity or unenforceability of such provision or
part thereof will not affect the validity or enforceability of the remainder of
such provision or the validity or enforceability of any other provision of this
Proxy. Each provision of this Proxy is separable from every other provision of
this Proxy, and each part of each provision of this Proxy is separable from
every other part of such provision.
Dated: ______________, 2014
    
Name: ________________________________










--------------------------------------------------------------------------------




FORM OF SPOUSAL CONSENT
I ____________________, spouse of ____________________, have read and approve
the foregoing IQinVision Voting and Lock-Up Agreement (the “Agreement”). In
consideration of the terms and conditions as set forth in the Agreement, I
hereby appoint my spouse as my attorney in fact with respect to the exercise of
any rights and obligations under the Agreement, and agree to be bound by the
provisions of the Agreement insofar as I may have any rights or obligations in
the Agreement under the community property laws of the State of California or
similar laws relating to marital or community property in effect in the state of
our residence as of the date of the Agreement.
Date: _______________
Signature of Spouse: ____________________________
Printed Name of Spouse: _________________________






